Case 3:18-cv-30010-MGM Document 18 Filed 10/03/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA,
Plaintiff,

Vv. Civil Action No. 18-30010-MGM

ONE BLACK 2008 BMW X5 BEARING

VEHICLE IDENTIFICATION NUMBER
SUXFE43598L034621,

ONE WHITE MERCEDES C300
BEARING VEHICLE IDENTIFICATION
NUMBER WDDGF8BBXBR173605,

$2,372 IN UNITED STATES CURRENCY,
Defendants.

 

FAUSTO A. PUJOLS,
Claimant.

Nene” Nene” “meat” “ee ree” Nene mee Neuer nee” mee Nee” See Nee Neer eee” Nee Nem” Nema” Nee” ee” See”

 

FINAL JUDGMENT AND ORDER OF FORFEITURE
MASTROIANNI, D.J.

This Court having allowed the Parties’ Joint Motion for Final Judgment and Order of
Forfeiture, it is hereby ORDERED, ADJUDGED, and DECREED:

1. Judgment by agreement of the United States and Fausto A. Pujols (the
“Claimant”) (collectively, the “Parties”) is hereby entered (1) for the forfeiture of one white 2011
Mercedes C300 bearing VIN WDODGF8BBXBR173605 and $2,372 in United States Currency
(the “Forfeited Properties”) to the United States, pursuant to 21 U.S.C. §§ 881(a)(3), (4), and
(6); and (2) for the release of one black 2008 BMW XS bearing VIN 5UXFE43598L034621 (the

“Released Vehicle”) to the Claimant, via the United States Marshals Service.
Case 3:18-cv-30010-MGM Document 18 Filed 10/03/19 Page 2 of 2

2. The Forfeited Properties shall be disposed of by the United States Marshals
Service, pursuant to the provisions of the Settlement Agreement entered into between the Parties,
and applicable law.

3. The Released Vehicle shall be returned to Claimant by the United States Marshals
Service, pursuant to the provisions of the Settlement Agreement entered into between the Parties,
and applicable law.

4, Any claim of interest of any other party claiming any right, title, or interest in or
to the Forfeited Properties and/or the Released Vehicle is hereby held in default and dismissed.

5. This Court shall retain jurisdiction in this case solely for the purpose of enforcing
the terms of this Order. Otherwise, this Order shall be, and hereby is, the full and final
disposition of this civil forfeiture action.

DONE and ORDERED in Boston, Massachusetts, this 3 day of October , 2019,

ae OC yg

MARK G. MASTROIANNI [|
United States District Judge
